DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite the limitation "a first electrode and a second electrode".  The antecedent basis for this limitation is confusing, since it is unclear how it is related to the previously-recited “plasma generation tip”.  Appropriate correction is required.
the distal end of the plasma generator" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
It should be noted that claim 12 has been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel, U.S. 2012/0215158 (hereinafter Barthel) in view of Sartor, U.S. 2005/0171528 (hereinafter Sartor).
Regarding claims 1, 6, and 7, Barthel discloses (see fig. 1B; note abstract and paragraph 16) a plasma generator comprising: an elongate member (distal portion of ‘24’); a plasma generation tip (60); and a malleable sheath (proximal portion of ‘24’); wherein the plasma generator is configured to be operably connectable to a medical device (made up of ‘20’ and ‘10’), wherein the malleable sheath is couplable to follow along a contour of the medical device, and wherein the plasma generator comprises one or more ‘rings’ (27 – note fig. 7) configured to attach the malleable sheath to the medical device and ‘support’ the malleable sheath, the one or more rings configured to allow flow of the inert gas through the malleable 
Regarding claim 4, Barthel discloses (see above) a plasma generator having a plasma generation tip, but fails to explicitly disclose the claimed material that this tip is constructed from.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed the plasma generation tip using stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 5, Barthel discloses (see above) a plasma generator capable of meeting the claimed functional limitations.

Regarding claim 22, Barthel discloses (see above) a plasma generator wherein the elongate member (distal portion of ‘24’ that is disposed external of ‘10’) is configured to be located entirely outside of the medical device.
Regarding claim 23, Barthel discloses (see above) a plasma generator wherein the medical device is a ‘debrider’ (note paragraphs 21-22; see figs. 9A-E).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Sartor as applied to claims 1, 4-9, 22, and 23 above, and further in view of Sartor, U.S. 2017/0224404 (hereinafter Sartor-2).
Regarding claim 2, Barthel discloses (see above) a plasma generator comprising a plasma ignition device, but fails to explicitly disclose that the plasma ignition device comprises an active and return electrode.  Sartor-2 teaches (note fig. 5A) a similar plasma generator comprising active and return electrodes (note paragraph 64) that are configured in the claimed manner.  It is well known in the art that a wide variety of plasma ignition configurations could be used interchangeably.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Barthel to comprise a plasma generator having active and return electrodes.  This is because this modification would have merely comprised a simple substitution of interchangeable plasma ignition configurations in order to produce a predictable result (see MPEP 2143).      

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Sartor as applied to claims 1, 4-9, 22, and 23 above, and further in view of Bagwell, U.S. 2014/0309683 (hereinafter Bagwell).
Regarding claim 21, Barthel discloses (see above) a plasma generator that is connectable to a medical device via a ‘ring’ (note paragraph 16).  However, Barthel fails to explicitly disclose that this ring coupler comprises a set of snap rings.  Bagwell teaches (note fig. 18A) a similar system that uses ‘snap rings’ (72) in order to couple separate instruments together.  It is well known in the art that these different coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Barthel to utilize snap rings for connecting the plasma generator and the medical device.  This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143).      

Claims 10, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Sartor and Bagwell.
Regarding claims 10 and 18, Barthel discloses (see fig. 1B; note abstract and paragraph 16) an apparatus comprising: a debrider (made up of ‘20’ and ‘10’ – note paragraphs 21-22, figs. 9A-E); and a plasma generator configured to be operably connectable to the debrider, the plasma generator comprising: an elongate member (distal portion of ‘24’); a plasma generation tip (60); and a malleable sheath (proximal portion of ‘24’); where the plasma generator comprises a coupler (27 – note fig. 7) configured to removably attach the malleable sheath to debrider.  While the system of Barthel necessarily discloses some form of ‘activation switch’ therein, Barthel fails to explicitly disclose that the plasma generator comprises the activation switch, and that this switch comprises a first and second control button that are configured in the claimed manner.  Sartor teaches (note fig. 1) a similar plasma generator comprising a first and second buttons, wherein the first button (‘31’ – note paragraph 61) controls the gas in the claimed manner (and necessarily includes a ‘stop feature’) and the second button (20) controls current delivery (note paragraph 46).  It is well known in the art that a wide variety of actuation configurations could be used interchangeably, and that this configuration would result in increased versatility since it enables independent control of the energy and gas.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Barthel to comprise an apparatus having the claimed activation switch configuration (as taught by Sartor) in order to increase versatility.  While this combination of references still fails to explicitly disclose that the coupler comprises a set of snap rings, Bagwell teaches (note fig. 18A) a similar system that uses ‘snap rings’ (72) in order to couple separate instruments together.  It is well known in the art that these different coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Barthel to utilize snap rings for connecting the plasma generator and the debrider.  This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143).          
Regarding claim 13, Barthel discloses (see above) an apparatus having a plasma generation tip, but fails to explicitly disclose the claimed material that this tip is constructed from.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed the plasma generation tip using stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 14, 16, and 17, Barthel discloses (see above) an apparatus capable of meeting the claimed functional limitations.
Regarding claims 15 and 20, Barthel discloses (see above) an apparatus that could necessarily be described in the claimed manner. 
  
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel in view of Sartor and Bagwell as applied to claims 10, 13-18, and 20 above, and further in view of Sartor-2.
Regarding claims 11 and 12, Barthel discloses (see above) an apparatus comprising a plasma ignition device, but fails to explicitly disclose that the plasma ignition device comprises an active and return electrode.  Sartor-2 teaches (note fig. 5A) a similar apparatus comprising active and return electrodes (note paragraph 64) that are configured in the claimed manner.  It is well known in the art that a wide variety of plasma ignition configurations could be used interchangeably.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Barthel to comprise an apparatus having active and return electrodes.  This is because this modification would have merely comprised a simple substitution of interchangeable plasma ignition configurations in order to produce a predictable result (see MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794